—Order, Supreme Court, New York County (Diane Lebedeff, J.), entered November 17, 1993, which denied petitioner’s application pursuant to CPLR article 78 to annul respondent Division’s dismissal of respondent complainant’s complaint of race and disability discrimination on the *12ground of administrative convenience, unanimously affirmed, without ccsts.
Dismissal of the complaint on the ground of administrative convenience prior to public hearing and formal fact finding was not arbitrary and capricious since the complainant will be proceeding in Federal court on identical claims (Executive Law § 297 [3] [c]; Eastman Chem. Prods. v New York State Div. of Human Rights, 162 AD2d 157). Concur—Ellerin, J. P., Wallach, Asch, Nardelli and Tom, JJ.